Sir, in congratulating Mr. Hollai on his 
unanimous election to the presidency, I wish to 
express the confidence of the Spanish delegation 
in his experience and knowledge of the questions 
that we shall be discussing and assure him of our 
co-operation to ensure that this thirty-seventh 
session will be crowned with success.

199.	I should also like to congratulate the 
outgoing President, Mr. Kittani, who conducted 
the work of the Assembly during the past year 
with a sense of impartiality and wisdom that we 
all should recognize and appreciate.

200.	For the first time in the history of the 
Organization, the responsibility of conducting 
the work of the Secretariat has fallen to a Latin 
American. Spain shares the satisfaction and 
legitimate pride of Peru and all the peoples of 
Latin America. Today we reiterate our confidence, 
already confirmed by the facts, in the political 
skill of Mr. Perez de Cuellar. His experience and 
ability, well known to us, have been manifested 
in recent months during critical times at which 
he has shown himself capable of placing his full 
efforts at the service of the cause of peace with 
patience, wisdom and dedication.

201.	During the year that has elapsed since 
the beginning of the last session of the 
Assembly, it could not be said that the United 
Nations has reached the goals of international 
co-operation and coexistence laid down in the 
Charter. In addition to problems inherited from 
the past, we have seen new tension and conflicts 
emerge with their tragic sequel of loss of human 
lives, irreparable damage, suffering and the 
development of potentially still more dangerous 
situations. Unfortunately, all this casts greater 
discredit upon the Organization. Both in 
disarmament and in the progress of economic 
co-operation, two serious questions, progress has 
been practically nonexistent.

202.	My country has been a member of the 
Security Council for some two years. From this 
position of responsibility we have been able to 
take an active part in the consideration of 
matters such as the Middle East conflict, the 
situation in southern Africa, the crisis in 
Lebanon and the problem of the Malvinas.

203.	In each case, we have maintained an 
absolutely independent position, based on the 
application of principles of our foreign policy 
in defence of the Charter and of the resolutions 
adopted in the United Nations. We have constantly 
endeavoured to ensure that the action of the 
Council was sufficiently prompt and effective to 
prevent open confrontations and loss of human 
life.

204.	The Spanish delegation has taken part 
both in the deliberations of the Council and in 
negotiations among its members and interested 
parties in the solution of conflicts. When we 
have felt that our initiative was necessary, we 
have placed before the Council draft resolutions 
inspired by those principles and by humanitarian 
reasons.

205.	At times our efforts have led to the 
adoption of resolutions. At other times, they 
have been blocked. Unfortunately, some countries 
have placed greater trust in victory by arms than 
in the fruits of dialogue and negotiation. We are 
at least left with the satisfaction of knowing 
that we have put forward appeals and proposals 
for peace, negotiation and compromise when there 
was still time to prevent bloodshed. Still, a 
minimum of lucidity suggests that once again, 
this year, the reason of force has made more 
headway than has the force of reason.

206.	During the past year, Spain has pursued 
its course towards full membership in the 
political, economic and defence institutions of 
the world to which it belongs. It has done so 
faithful to its European and Western vocation and 
aware that the defence of its national interests 
and of international peace and progress required 
the full normalization of its presence in its 
natural forums and aware also that through that 
normalization it was serving the objectives of 
equality and absolute and uncompromising defence 
of its own sovereignty. These are objectives 
which are best served by participation rather 
than by maintaining anomalous positions of 
dissociation and indirect links with those 
forums. This was required by our history, our 
culture and our own geographical situation and 
made possible by the full restoration of the 
political values of freedom and pluralistic 
democracy.

207.	We are taking our place in Europe and the 
West. We are doing so in conditions of equality 
and respect for our sovereignty, overcoming the 
merely indirect relationship which previously 
existed. We have done so aware that it does not 
diminish but rather enhances our independence for 
outside action and our capacity for activity in 
the world; good proof of this has been our 
involvement with the Security Council.

208.	We have done so with the certainty that 
our action is not directed against anyone but 
only in favour of our national interests and 
rightsóaware, finally, that the historic 
restitution of Spain to a position of equality 
with the rest of the West enriches and gives 
meaning, depth and coherence to the other innate 
and profound dimension of our historical being, 
the Latin American dimension, and at the same 
time encourages our involvement in other forums 
of particular relevance, such as relations with 
the Mediterranean, Arab and African nations.

209.	In recent years, our relations with the 
brother peoples of America have grown 
spectacularly in the area of economic, commercial 
and technical exchanges, cultural and educational 
co-operation and Spain's presence, contacts and 
full participation in the institutional framework 
being shaped by that community of nations.

210.	Thus, we have now become members of ECLA 
and observers in the Andean Pact and we have, as 
full-fledged members, subscribed to the Andres 
Bello Convention this year and the Hipolito 
Inanue and Simon Rodriguez conventions in 1981. 
It is clear that greater involvement by Spain in 
its environment enables its presence in the 
Americas and the Americas' presence in Spain to 
have greater depth, impetus and promise.

211.	But, above all, we maintain with Latin 
America a common political will, seeking to 
ensure that in the United Nations and in other 
international forums to which Spain belongs we 
can advance and defend tin problems and just 
causes of those brother nations which Spain 
defends as its own.

212.	These months of crises and international 
problems have been particularly difficult for 
Latin America. The grave situation in Central 
America, with its tragic spiral of violence and 
tension which threaten to spill over the borders 
of the States of that region, is taking on 
alarming proportions. The instability is growing 
through the deterioration of national economies;, 
aggravated by adverse international economic 
factors and a lack of understanding on the part 
of the economically powerful countries, which 
reduce to cold figures the treatment of issues so 
basic to Latin America as trade of commodities, 
on which the development and survival of entire 
peoples depend.

213.	Various plans and peace proposals for 
Central America have not attained the objectives 
set. The coherent and reasonable plan of 
President Lopez Portillo of Mexico, proposals for 
Central American meetings emanating from Panama 
have not reached a stage of maturity and 
execution because the common horizon is darkened 
by misunderstanding and violence.

214.	Spain is continuing to give priority 
attention to and show greater concern for the 
development of the Central American tragedy. We 
consider it necessary to design a pattern of 
solutions based on a number of basic ideas, which 
in our judgement could be the following: 
rejection of so-called military solutions, which 
lack effectiveness; reliance on political 
negotiations involving all national forces; an 
appeal to the principle of non-intervention, 
which must be applied strictly in Latin America 
to ensure that each people can determine its own 
fate; a willingness to assist in the 
consolidation of democratic and pluralistic 
alternatives, convinced of the need to organize 
peaceful coexistence on the basis of a respect 
for life and freedom and the requirements of 
social justice; and unequivocal and 
indiscriminate condemnation of the violation of 
human rights, without any territorial or 
ideological exceptions.

215.	In affirming these ideas the Spanish 
Government will always be ready to contribute its 
efforts and determination, as we have said before 
in United Nations forums and as we publicly 
proclaimed in the Bogota Declaration last August. 
Spain understands the deep roots of the problems 
of these nations. We feel these problems as our 
own, and we know that it is unrealistic to trust 
that the course of time or unilateral formulas 
will resolve them, because the Central American 
situation needs solutions urgently, before it 
deteriorates into a conflict affecting the entire 
area and becomes one of the major focal points of 
world crisis.

216.	The renewed Central American tragedy is 
even more regrettable in that it is avoidable. 
All that is necessary is a collective commitment 
to respect borders; to give Central American 
States the assurance that there will be no 
interference and that there will be 
self-determination for their peoples; to refrain 
from sabre-rattling, which makes neighbouring 
countries nervous and causes them to give the 
acquisition of weapons precedence over the 
satisfaction of social needs; to make the 
necessary effort to modernize their societies and 
encourage scrupulous respect for human rights. If 
we all dedicate ourselves to the task of 
encouraging the restoration of social and 
political balances, facilitating negotiation 
between democratic and representative forces and 
avoiding the possible dead-end of armed 
confrontation and political polarization, we 
shall have embarked upon a road leading to peace 
and stability in the entire zone. The Spanish 
Government whole-heartedly desires that peace and 
stability and is prepared to co-operate fully, 
together with sister republics of Latin America, 
in the achievement of that noble objective.

217.	Another focal point of tension in Latin 
America has been in the South Atlantic, where a 
colonial situation has led to bloodshed and a 
tragic war. The Spanish Government has followed 
with concern and anxiety the development of the 
armed conflict in the Malvinas, a confrontation 
which should never have happened and which could 
have been avoided if appeals for dialogue and 
negotiation, insistently repeated by Spain, had 
been heeded. It is well known that my country 
made a number of attempts, both bilaterally and 
internationally, to halt the escalation towards a 
senseless and anachronistic war, in an effort to 
avoid bloodshed, the enormous material losses and 
the opening of a huge abyss of resentment and 
misunderstanding between Latin America and 
Europe. The Secretary-General and other countries 
joined in this effort, but our appeals were not 
heeded, with the disastrous consequences of which 
we all know.

218.	It is now our duty, since it was 
impossible to avoid war, to redouble our efforts 
to ensure peace in the future. To that end Spain, 
which opposed the use of force as a means of 
settling international disputes from the 
beginning of the crisis, considers it 
indispensable that negotiations on the substance 
of the problem be opened, the substance being 
none other than decolonization of the Territory, 
in order to achieve a diplomatic solution which 
would contemplate the restoration of the 
territorial integrity of Argentina and 
safeguarding and guaranteeing the legitimate 
interests and rights of the population of the 
Malvinas. This is the only way we can 
definitively eliminate the roots of a conflict 
which would otherwise become a permanent source 
of tension and destabilization throughout the 
region, with the foreseeable negative impact on 
relations between Europe and Latin America, which 
we believe must be harmonious and must be 
improved.

219.	In recent months the situation in the 
Middle East has continually worsened. Despite the 
existence of some positive elements, such as the 
recovery of the whole of the Sinai by Egypt, 
other developments, such as the illegal 
annexation of the Golan Heights and, more 
recently, the brutal armed intervention by Israel 
in Lebanon, with its consequent tragedies, have 
posed a constant challenge to the international 
community and have seriously disturbed the 
conscience of mankind.

220.	Spain has co-operated actively in the 
Security Council in the search for a solution and 
humanitarian activities to alleviate the 
sufferings of the Lebanese and Palestinian 
peoples. The results achieved have been modest. 
The resolutions of the Security Council, which 
are binding upon all Member States, have remained 
ineffective. We have seen the powerlessness of 
the Organization to prevent the invasion of 
Lebanon, the assault upon Beirut and, in a 
context in which the horror of the deed was much 
greater than any political consideration, the 
sacrifice of hundreds of innocent victims in the 
Palestinian refugee camps, an act of barbarism 
such as we had thought was a thing of the past.
221.	In the ruins of Beirut and the renewed 
tragedy of the Palestinian people, however, some 
elements can be perceived that would seem to 
point towards the beginning of a solution. For 
many years Spain has stated in this forum that 
any solution to the Middle East conflict must 
necessarily include recognition of the national 
rights of the Palestinian people.

222.	The principles of Security Council 
resolution 242 (1967) remain valid and include 
withdrawal from all the occupied territories and 
the right of all States of the area to live in 
peace within secure and recognized boundaries, a 
right which Spain accepts, recognizes and 
respects and from which it excludes none. But 
together with this recognition it is necessary to 
view the Palestinian phenomenon in its full 
dimensions. Spain welcomes the new proposals, 
especially the Arab plan prepared in Fez, with 
optimism. These are gaining growing acceptance as 
containing all the political elements necessary 
to ensure a just, lasting and comprehensive 
solution to the Middle East problem.

223.	Spain seeks to intensify its co-operation 
with all the countries of Africa, being closely 
involved with the problems affecting that 
continent. We feel ourselves linked with those 
countries, more especially the northern African 
countries, for reasons which go beyond immediate 
geographical proximity, including the old 
historical and cultural ties which unite us with 
the Arab nation.

224.	Spain's determination to maintain 
permanent and fruitful co-operation with the 
neighbouring countries of the Maghreb is well 
known, as is our desire to ensure that the 
problem of Western Sahara is solved to the 
satisfaction of all parties, in accordance with 
the principles and resolutions of the United 
Nations and the OAU and the expression of the 
will of the people.

?25. We believe that a decisive role must be 
played by the OAU in the solution of the problems 
of the continent and in eliminating the tension 
existing today. Spain's determination to 
co-operate in the African continent, expressed 
both in our political statements and in our 
growing links of co-operation wit: various 
countries of that continent, is of signal value 
in the case of the Republic of Equatorial Guinea, 
a Spanish-speaking African nation now going 
through a vital stage of renovation of its 
political institutions with the approval by 
referendum of a new constitution and is making 
great efforts for economic development and 
reorganization. Spain views with satisfaction the 
convening, under the auspices of the United 
Nations, of a pledging conference for that 
Republic, a conference in which it took an active 
part. It will continue to enhance its links of 
co-operation with that nation, always adapting 
them to the will expressed by the people and 
Government of that nation, in strict respect for 
its options, its independence and its sovereignty.

226. With respect to the problem of Namibia, we 
view with concern the fact that our hopes for an 
imminent settlement are now meeting with new and 
growing difficulties. Spain considers necessary 
the immediate implementation of the plans for the 
independence of the Territory contained 
essentially in Security Council resolutions 385 
(1976) and 435 (1978), whose principles and 
provisions we support.

227.	We reiterate our rejection of the heinous 
practice of apartheid which constitutes not only 
a flagrant violation of human rights but a source 
of grave tension endangering peace and security 
in the Region and representing a permanent 
challenge to the Organization.

228.	With regard to the problem of Cyprus, we 
favour the continuation of all efforts to 
relaunch, under the auspices of the Organization, 
the intercommunal dialogue upon which the future 
of peaceful coexistence favouring the economic 
development of the Cypriot people must be based, 
in order to ensure that a satisfactory solution 
may be achieved on the basis of respect for the 
sovereignty, independence and territorial 
integrity of Cyprus.

229.	In other areas of the world there remain 
tension and armed confrontations to which the 
Organization must attempt to put an end. The war 
between Iraq and the Islamic Republic of Iran, to 
cite only one example, has now lasted for more 
than two years, with enormous losses of human 
lives and suffering for both parties. The Spanish 
Government views with distress and concern this 
conflict between two friendly countries and is 
prepared to support every effort designed to 
achieve a solution.

230.	With regard to Afghanistan, three years 
after the invasion there is still no glimpse of a 
solution to this foreign armed intervention which 
we have repeatedly denounced. We must continue to 
insist on the exercise of international pressure 
to bring about the liberation of Afghanistan. 
Therefore we hope that the General Assembly will 
reiterate its resolutions demanding the 
withdrawal of the foreign military forces and 
calling for the restoration of Afghanistan as a 
free and independent country.

231.	In Gibraltar there persists a situation 
which must be brought to an end according to the 
recommendations of the United Nations, through 
negotiation between Spain and the United Kingdom. 
This principle has been accepted by the British 
Government, which, in signing the Declaration of 
Lisbon^ committed itself to resolving through 
negotiation with Spain all differences concerning 
Gibraltar, in a spirit of friendship and in 
conformity with relevant resolutions of the 
United Nationsóa commitment that was reiterated 
on later occasions.

232.	The climate of dialogue and 
understanding, the favourable climate which must 
necessary precede or accompany a negotiation 
which for us is of decisive importance, was 
modified by subsequent events which have brought 
about postponements. There have been 
circumstances that have affected negatively the 
intensity, the earnestness, the seriousness and 
the depth which these negotiations require. The 
course of authentic negotiation is the course 
that Spain has long since chosen, in conformity 
with the United Nations decisions and parallel 
with activities in other forums, it is also the 
only possible course. We are convinced that the 
persistence of a situation such as this is 
contrary to the purposes and principles of the 
Charter, as the Assembly has repeatedly declared. 
We also believe that two democratic countries 
such as Spain and the United Kingdom must resolve 
this problem by the civilized method of dialogue 
and negotiation. However, the negotiation must be 
authentic and conducted m good faith, and cover, 
of course, all the elements of the problem and 
essentially the one constituting the very root of 
the dispute: the question of sovereignty. Any 
attempt to avoid that element because of 
temporary circumstances, however strong the 
passions aroused, would constitute a grave 
responsibility and could endanger the process of 
resolving the problem as it has been set forth.

233.	With regard to the population of 
Gibraltar, I wish to reiterate once more that 
Spain accepts the idea that its interests must be 
borne in mind and fully safeguarded in the 
negotiations and that the preservation and 
promotion of their well-being and the protection 
of their rights must also be part of the solution 
of the problem. The Spanish Government has no 
hostility towards that population, nor has it any 
intention of interfering with its citizenship or 
any other questions of that nature in its 
relations with the United Kingdom.

234.	Spain has the irrevocable objective of 
restoring its territorial integrity by 
recovering? through negotiations with the United 
Kingdom, that portion of its territory, while 
preserving the interests, rights and well-being 
of the population. This has been the doctrine of 
the United Nations, according to which the 
principle of territorial integrity, enshrined in 
paragraph 6 of the Declaration in Assembly 
resolution 1314 (XV), is applicable in this case, 
taking precedence over any other criterion. This 
doctrine has been estate listed by the United 
Nations in an irreversible dear and manifest 
manner for the solution of this problem.

233. I wish to refer to various matters which 
demonstrate both the essential nature of the work 
we are doing in the Organization and the lack of 
effectiveness -chat the Organization has, 
unfortunately, had in recent years.

236.	The first is the matter of human rights, 
which by its very nature is the ultimate goal of 
all political activity and of all organizations 
such as this one. Proper observance of human 
rights is the key to the peaceful solution of 
national and international problems.

237.	Spain values respect for these rights 
nationally and internationally, with the 
intensity and passion of one who has recovered 
something he lost. The constitutional recognition 
of the value of international and European claims 
in this matter, the acceptance of all mechanisms 
for monitoring at the international and European 
levels, the full participation and assumption of 
initiatives in every facet of the work of the 
Council of Europe, the United Nations and other 
bodies in these fieldsóthese are clearly well 
known and demonstrate the sincerity of our 
position. There remains a great deal to be done 
in the protection and safeguarding of human 
rights, removing this question, as I have said 
before, from the geographical or ideological 
limitations with which it is sometimes viewed, 
limitations which because of their basic 
insincerity prevent effective progress from being 
made.

238.	The first human right is the right to 
life, a right which is being infringed every day 
by terrorists. Terrorism crosses all borders and 
there must be international co-operation in order 
effectively to combat it. On previous occasions 
we have spoken of that necessity and, more 
specifically, I stated the following to the 
Assembly at the thirty-sixth session:
"... we cannot compromise with terrorists without 
endangering peace. No one can claim to be 
persecuted for political reasonsóan allegation 
all too often made by the terroristóif that 
person is free in a free political society. 
Wherever political change can be sought without 
risk through regular elections allowing free 
expression of every option, none can claim to be 
persecuted for political reasons. There are no 
political offenders in a real democracy: if it is 
a democracy they do not exist; if they exist it 
is hot a democracy.

"It is abnormal to impose by force a nonexistent 
and brutal 'right' to kill and to seek protection 
outside one's borders, claiming that political 
freedom is needed when it already exists."

239.	That co-operation for which I appealed 
last year is something that we have called for 
and sought firmly and emphatically, in all its 
dimensions and in all forums in which we are 
represented. In European and Western forums, as 
in international organizations, we have 
contributed to creating sensitivity to and 
arousing awareness of the immoral and obnoxious 
character of terrorism and of its serious social 
and political aspects. The progress achieved, 
however, should not lead us to forget the 
continued existence, in increasingly isolated 
cases, of indifference or lack of solidarity, the 
explanation of which can only lie in 
short-sighted and suicidal egoism, and which is 
particularly serious and painful when the 
countries concerned have common borders.

240.	Another aspect which an international 
organization must constantly bear in mind in 
dealing with human rights is the situation of 
immigrants. If there is a group of human beings 
who, together with refugees, deserve 
international understanding and protection they 
are immigrants. Spain will continue to work for 
the adoption of a set of clear and precise rules 
effectively protecting the rights of immigrants 
and foreign workers, who need legal protection, 
social solidarity and economic security. The 
Government of Spain has presented specific 
proposals and working documents to the General 
Assembly designed to bring about a speedy 
international agreement guaranteeing the rights 
of migrant workers.

241. Not only has the international economic 
picture failed to improve but all indicators 
suggest that it may deteriorate still further in 
coming months. The financial crisis which 
threatens to distort the entire international 
monetary system and imbalances in commodity 
markets which affect the most vulnerable 
economies are leading the least developed 
countries into increasingly untenable situations.

242. Spain favours global negotiations conducted 
within the framework of the United Nations. The 
preparations for the negotiations should be open 
to all States concerned to avoid the danger of a 
repetition of the problems that arose in 
connection with the North-South dialogue. The 
experience of recent years has demonstrated the 
interdependence of the different economies, which 
are affected by global problems which can only be 
solved through proposals and negotiations in 
which all the interested parties are involved.

243.	It is obvious that one of the reasons for 
the economic difficulties is the arms race. In 
this field Spain, as is evident and is recognized 
by all, has made national defence, politically, 
internationally and militarily, genuine defence, 
without threatening anyone, and proclaims its 
concern about the arms race as well as the 
evasiveness and insincerity of those who really 
could contribute to disarmament.

244.	The Government of Spain has taken many 
initiatives in this field and supports all 
initiatives which, based on realism and the 
effective preservation of security and balance 
and not on Manichean consideration or the desire 
to spread propaganda, could lead to progress in 
this field.

245.	On 12 October the decade that will 
culminate in 1992, the date which will mark the 
five-hundredth anniversary of the discovery of 
America, will begin. When on that dawn in 1492 
the three Spanish vessels reached the coast of 
America, communication was established between 
the old lands of Europe and a fabulous new 
continent which its discoverers called the New 
World. The earth became round and history became 
universal.

246.	Let me recall that event to the 
Organization the very aim of which is 
universality. The role played by Spain in that 
discovery justifies my mentioning to the Assembly 
now a proposal by the Dominican Republic that the 
Assembly declare the year 1992 the year of the 
five-hundredth anniversary of the discovery of 
America. The Spanish Government supports and 
welcomes that initiative without reservation.

247.	We believe that the responsibility for 
commemorating the five-hundredth anniversary of 
the discovery should be universal, so as to bring 
to every comer of the world and to the mind of 
all the memory of the American past, its present 
reality and its future promiseóa future in which 
Spain sees one of the great hopes of our time.
